
	

116 S38 IS: Endangered Fish Recovery Programs Extension Act of 2019
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 38
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To maintain annual base funding for the Upper Colorado and San Juan fish recovery programs through
			 fiscal year 2023, to require a report on the implementation of those
			 programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Endangered Fish Recovery Programs Extension Act of 2019.
		2.Extension of authorization for annual base funding of fish recovery programs; removal of certain
 reporting requirementSection 3(d) of Public Law 106–392 (114 Stat. 1604; 126 Stat. 2444) is amended— (1)by striking paragraph (1) and inserting the following:
				
					(1)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to the Secretary to be used by the Bureau of Reclamation to make the annual base funding contributions to the Recovery Implementation Programs $10,000,000 for each of fiscal years 2020 through 2023.
 (B)Nonreimursable fundsThe funds contributed to the Recovery Implementation Programs under subparagraph (A) shall be considered a nonreimbursable Federal expenditure.; and
 (2)in paragraph (2), by striking the fourth, fifth, sixth, and seventh sentences. 3.Report on recovery implementation programsSection 3 of Public Law 106–392 (114 Stat. 1603; 126 Stat. 2444) is amended by adding at the end the following:
			
				(j)Report
 (1)In generalNot later than September 30, 2021, the Secretary shall submit to the appropriate committees of Congress a report that—
 (A)describes the accomplishments of the Recovery Implementation Programs; (B)identifies—
 (i)as of the date of the report, the listing status under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) of the Colorado pikeminnow, humpback chub, razorback sucker, and bonytail; and
 (ii)as of September 30, 2023, the projected listing status under that Act of each of the species referred to in clause (i);
 (C)(i)identifies— (I)the total expenditures and the expenditures by categories of activities by the Recovery Implementation Programs during the period beginning on the date on which the applicable Recovery Implementation Program was established and ending on September 30, 2021; and
 (II)projected expenditures by the Recovery Implementation Programs during the period beginning on October 1, 2021, and ending on September 30, 2023; and
 (ii)for purposes of the expenditures identified under clause (i), includes a description of— (I)any expenditures of appropriated funds;
 (II)any power revenues; (III)any contributions by the States, power customers, Tribes, water users, and environmental organizations; and
 (IV)any other sources of funds for the Recovery Implementation Programs; and (D)describes—
 (i)any activities to be carried out under the Recovery Implementation Program after September 30, 2023; and
 (ii)the projected cost of the activities described under clause (i). (2)Consultation requiredThe Secretary shall consult with the participants in the Recovery Implementation Programs in preparing the report under paragraph (1)..
		
